ORIGINAL ACTION JOURNAL ENTRY AND OPINION.
{¶ 1} Relator, Daniel Vandrei, requests that this court compel respondent, the court of common pleas, to rule on the motion for jail-time credit filed in State v. Vandrei, Cuyahoga County Court of Common Pleas Case No. CR-434080 on January 22, 2004.
 {¶ 2} Respondent has filed a motion for summary judgment attached to which is a copy of a journal entry issued by respondent and received for filing by the clerk on August 9, 2004 in which respondent granted relator 281 days jail-time credit. Relator has not opposed the motion. Respondent argues that the court of common pleas has discharged its duty to dispose of the motion for jail-time credit. We agree.
 {¶ 3} The complaint also manifests various defects.
{¶ 4} "[Relator] has failed to comply with the mandatoryrequirements of R.C. 2969.25(A). An inmate, when filing a civilaction against a government entity or employee, must also file anaffidavit which contains a description of each civil action orappeal of a civil action that has been docketed in the previousfive years in either state or federal court. State ex rel.Akbar-El v. Cuyahoga Cty. Court of Common Pleas,94 Ohio St.3d 210, 2002-Ohio-475, 761 N.E.2d 624; State ex rel. Sherrills v.Franklin Cty. Clerk of Courts, 92 Ohio St.3d 402,2001-Ohio-211, 750 N.E.2d 94. It must also be noted that[relator] has failed to comply with Loc.App.R. 45(B)(1)(a) whichprovides that a complaint for an extraordinary writ must besupported by an affidavit which specifies the details of theclaim. State ex rel. McCool v. Adult Parole Authority (Mar.5, 1998), Cuyahoga App. No. 73487."
 {¶ 5} People ex. rel. King v. Boyko, Cuyahoga App. No. 84927, 2004-Ohio-5743, at ¶ 2. Likewise, in this action, Vandrei has failed to comply with both R.C. 2969.25 and Loc.App.R. 45(B)(1)(a).
 {¶ 6} Accordingly, respondent's motion for summary judgment is granted. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ denied.
Celebrezze, JR. P.J., Concur.
Rocco, J., Concur.